The Chief Justice
delivered the opinion of the Court.
It is the opinion of the Court, that the plea in abatement ■was properly enough stricken out. The return of the Writ is *183susceptible of being rendered sufficiently certain by a reference to its date and the time of service. At most the term used, (viz.) “ September next,” is one of double import. We are, howevei-, of opinion, that the Circuit Court erred in rendering final judgment on the motion to strike out the plea in abatement as frivolous. The judgment ought to have been, that he immediately answer over. For this Error the judgment of the Circuit Court must be reversed and cause remanded.